Citation Nr: 1641863	
Decision Date: 10/28/16    Archive Date: 11/08/16

DOCKET NO.  11-15 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for an acquired psychiatric disorder other than anxiety and posttraumatic stress disorder, to include dementia and depression.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU) prior to May 24, 2012.


WITNESS AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to January 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In September 2014, the Veteran testified during a hearing before the undersigned Veterans Law Judge by videoconference; a transcript of that hearing is of record.

The claims on appeal were remanded by the Board in November 2015.  As noted in the Board's prior decision, service connection for PTSD is in effect, and service connection for anxiety was denied by the Board; thus, the only aspect of the psychiatric claim remaining on appeal is whether service connection is warranted for an acquired psychiatric disorder other than PTSD or anxiety.  Moreover, the prior Board decision awarded a TDIU effective May 24, 2012, but remanded the period prior to that in order to allow the RO to assign a rating for the Veteran's now service-connected prostate cancer.  These issues, along with entitlement to service connection for hypertension, are now again before the Board for adjudication.

This appeal was processed using the Virtual Benefits Management System (VBMS) and Virtual VA (VVA) paperless claims processing systems.  

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDINGS OF FACT

1.  Competent, probative evidence does not indicate that the Veteran has, or, at any time pertinent to this appeal has had, a diagnosis of a psychiatric disorder separate from his service-connected PTSD. 

2.  Throughout the pendency of this claim, the Veteran's service-connected disabilities prevent him from securing and following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder other than anxiety and posttraumatic stress disorder, to include dementia and depression, are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309 (2015).

2.  From April 17, 2009, the criteria for the establishment of TDIU due to service-connected disabilities have been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Initially, the Board observes that the award of a TDIU in this case is a grant in full of the benefit sought.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

As to the remaining claim, the Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With regard to the claim for service connection for a psychiatric disorder other than PTSD, the Veteran was provided adequate VCAA notice in May 2009 and June 2013.  To extent complete notice was untimely, the claim was subsequently readjudicated, most recently by way of a March 2016 supplemental statement of the case (SSOC).  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).  Therefore, the Board finds that VA has fulfilled its duty to notify.

All appropriate development to obtain the Veteran's pertinent, available service treatment records (STRs) and post-service VA and private medical records has been completed.  The Veteran has not identified any pertinent, outstanding records that could be obtained to substantiate his claim.  The Board is also unaware of any such records.  Moreover, the Veteran was been afforded appropriate VA examinations during the time period relevant to this appeal.  VA has complied with its duty to assist the Veteran.  Accordingly, the Board will now address the merits of the claim. 

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

A disability deemed proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. §  3.310 (a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. §  3.310 (b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran contends that service connection is warranted for an a psychiatric disorder, separate from his service-connected PTSD.  Service connection for anxiety was denied by way of the November 2015 Board decision.  The question remains whether service connection is warranted for any other psychiatric disorder outside of the scope of the already service connected PTSD.

A review of VA and private medical records during the pendency of the claim document that the Veteran has received psychiatric treatment, mainly for PTSD. None of those records document a diagnosis of a separate psychiatric disorder, although reports of depression and memory impairment are indeed noted.  A March 2013 VA treatment record shows dementia and a September 2013 record shows major depressive disorder.

In January 2012, January 2013, and December 2014, VA examiners did not document diagnosis of a separate psychiatric disorder.  In November 2015, the Board remanded this matter in order to allow a VA examiner to specifically examine the Veteran to assess the presence of any separate psychiatric disorder, or the lack thereof.  In December 2015, at the time of the VA examination, the Veteran and his wife indeed reported ongoing isolation, nightmares, tearfulness, depressed mood and decreased appetite.  The symptoms of PTSD were noted to include depression, anxiety and memory loss, as well as disorientation to time or place.  A VA examiner again confirmed the existence of PTSD and also found that the Veteran does not have more than the one mental disorder diagnosed.  

 The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).

Compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (the requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to the adjudication of the claim).  In the absence of evidence of a current disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

The Board does not dispute that the Veteran has symptoms indicative of depression and dementia and the VA clinical records document treatment for symptoms such as these.  However, such complaints and treatment were made confirmed to be part and parcel of the PTSD diagnosis and the December 2015 VA examiner confirmed that the Veteran is diagnosed with PTSD and no other mental disorders.

To the extent that the Veteran believes he has a psychiatric disorder separate from his service-connected PTSD, while competent to opine on matters within the realm of common medical knowledge, he has not demonstrated the requisite expertise to translate his various psychiatric symptoms into a clinical diagnosis separate from his service-connected PTSD.  See Kahana v. Shinseki, 24 Vet. App. 428, 438   (noting that a layperson is competent to report on that of which he or she has personal knowledge); but see Jandreau v. Nicholson, 492 F.3d 1372, 1376-77   (Fed. Cir. 2007) (noting that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Accordingly, the Board finds that the Veteran's allegations of a separate psychiatric disorder, to include depression and dementia, are outweighed by the probative medical evidence of record, especially given that a medical professional has confirmed that no psychiatric disorder outside of PTSD is present.  As such, to the extent that the Veteran professes to have a separate psychiatric disorder, the medical evidence does not indicate that such a separate diagnosis is warranted. 

Furthermore, the Board notes that the Veteran is already service-connected for PTSD and was rated based on various symptoms to include depression, and memory loss.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating an appellant's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for an appellant to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  Therefore, it would be pyramiding to consider the Veteran's symptoms such as depression and memory loss for both the service-connected PTSD and a separate acquired psychiatric disorder.  While the Veteran can be separately service-connected for different acquired psychiatric disorders, the overlapping psychiatric symptoms for each separate disorder cannot be rated more than once.  In the Veteran's case, the symptoms he is claiming have already been considered in rating his PTSD. 

As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  The Veteran's claim for service connection for an acquired psychiatric disorder other than PTSD is denied.

TDIU

The Veteran contends that his service-connected disabilities make him unable to secure and follow substantially gainful employment.  It was indeed during the pendency of the claims for both prostate cancer and PTSD that this contention was made.  The claim related to a TDIU prior to May 24, 2012, was remanded by the Board in order to allow for the appropriate initial rating to be assigned for prostate cancer and then the TDIU claim to be readjudicated.  The Veteran is service-connected for PTSD (with a 50 percent disability rating effective April 17, 2009, and prior to May 24, 2012, and a 70 percent disability rating thereafter), prostate cancer (with a 40 percent rating effective April 17, 2009), and for erectile dysfunction (with a noncompensable rating).

A Veteran is entitled to a TDIU upon establishing an inability to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  Consideration may be given to his level of education, any special training, and previous work experience in making this determination, but not to his age or impairment from disabilities that are not service connected (i.e., unrelated to his military service).  See 38 C.F.R. §§ 3.341 , 4.15, 4.16, 4.19.

To qualify for a TDIU, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities - provided there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16 (a).  In this case, the Veteran's combined rating is 70 percent, effective April 17, 2009, and both his PTSD and prostate disability are rated at 40 percent or higher effective the same date.  Thus, he meets the schedular requirement for TDIU throughout the period of the claims on appeal.  Again, it was the rating for PTSD on appeal at the time of the prior Board decision, and unemployability was alleged; thus the Board is conserving whether a TDIU is warranted throughout the period of appeal since April 17, 2009.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Also, in Faust v. West, 13 Vet. App. 342   (2000), the United States Court of Appeals for Veterans Claims (Court) defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income ."  To receive a TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). 

In this case, again, the Veteran meets the minimum schedular criteria for eligibility to be considered for TDIU under the provisions of 38 C.F.R. § 4.16 (a) throughout the pendency of this claim.  The evidence must still approximate a finding that the Veteran is unable to pursue a substantially gainful occupation due to the service-connected disabilities.  Thus, the issue is whether the evidence is at least in relative equipoise (i.e., the evidence supporting the claim and the evidence opposing the claim is approximately the same) that the Veteran's service-connected disabilities have prevented him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage") throughout the pendency of these claims, including prior to May 24, 2012.  See Moore v. Derwinski, 1 Vet. App. 356, 359.  For a Veteran to prevail on a claim for a TDIU, the record must reflect some factor, which takes this case outside the norm. The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

A review of the Veteran's claims file reveals that he has not been employed throughout the pendency of this claim.  In July 2010, his VA social worker summarized his PTSD symptoms and concluded that they would impact his ability to acquire and maintain gainful employment.  In February 2013, the Veteran submitted a statement indicated he had been unable to work for the prior four years.  He reported having melt downs due to his PTSD and an inability to control his bladder due to his prostate condition.  For these reasons, he said no one wants to hire him.  On his VA Form 21-8940 submitted at the same time, he reported having to stop working as a traveling sales representative in 2007.  The RO did attempt to verify this information, but the company he worked for is now out of business.  See December 2013 employer response.  In a January 2014 statement, the Veteran alleged he was unemployable due to PTSD since 2009.  The December 2014 VA examiner found that the Veteran's PTSD, including difficulty concentrating, poor frustration tolerance, anxiety, and difficulty managing his emotional reaction would negatively impact his ability to maintain competitive employment.

Based on a review of the relevant evidence of records related to both the PSD and prostate disorder, and giving the benefit of the doubt to the Veteran, the Board finds the competent medical evidence of record supports that the Veteran has been precluded from engaging in substantially gainful employment as a result of his service-connected disabilities throughout the pendency of the claim.  There is no doubt that further inquiry could be undertaken with a view towards development of the claim.  However, under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  The mandate to accord the benefit-of-the-doubt is triggered when the evidence has reached such a stage of balance.  In this matter, the Board is of the opinion that this point has been attained.  As such, the Board finds that entitlement to TDIU is warranted throughout the pendency of the claim, which, again, has been pending since April 17, 2009.

As a final note, the Board observes VA's well established duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280   (2008) (finding that SMC "benefits are to be accorded when a veteran becomes eligible without need for a separate claim" and remanding, pursuant to VA's duty to maximize benefits, for VA to determine whether the veteran's posttraumatic stress disorder, rated 70 percent disabling, would entitle her to a TDIU and, therefore, to SMC). 

Special monthly compensation is payable where a veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities. This requirement is met when a veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1114 (s); 38 C.F.R. § 3.350 (i).

Subsection 1114(s) requires that a disabled veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the special monthly compensation provided by that statute.  Under the law, subsection 1114(s) benefits are not available to a veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling.

The Court has held that although a TDIU may satisfy the "rated as total" element of section 1114(s), a TDIU based on multiple underlying disabilities cannot satisfy the section 1114(s) requirement of "a service-connected disability" because that requirement must be met by a single disability.  In this case, the TDIU is assigned based upon a combination of the Veteran's service-connected PTSD and prostate disorder.  As such, the TDIU is not based upon a single disability and cannot be used to meet the single disability 100 percent rating required for a benefit under subsection 1114(s).


ORDER

Service connection for an acquired psychiatric disorder other than anxiety and posttraumatic stress disorder, to include dementia and depression, is denied.

Entitlement to a TDIU, effective April 17, 2009, is granted, subject to the legal authority governing the payment of compensation.


REMAND

Although the Board sincerely regrets the additional delay, the matter of whether service connection is warranted for hypertension must be remanding in order to ensure both that the prior remand directives are substantially complied with and to ensure that due process is followed with regard to this claim.

The Board remanded this matter for a VA opinion related to the Veteran's hypertension.  The examiner was asked to opine as to whether the Veteran currently has hypertension, and, if so, whether it is at least as likely as not that any currently diagnosed hypertension was caused by or developed during the Veteran's active service.  The examiner was specifically instructed to consider the Veteran's reports of having stress while performing his duties in service and his contention that exposure to herbicides may have caused the later diagnosed hypertension.  The Board observes that hypertension is not among the diseases specified as presumptively service connected for herbicide exposed veterans under 38 C.F.R. § 3.309.  However, the U.S. Court of Appeals for the Federal Circuit has held that when a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Following the Board's remand, the RO afforded the Veteran a new VA examination related to his hypertension in December 2015.  The VA examiner confirmed the existence of hypertension since 2007.  The examiner concluded that the Veteran's hypertension is less likely than not due to service because his service treatment records are silent for hypertension.  In February 2016, another VA examiner suggested that hypertension was diagnosed in 2005, but later stated that the claims file was reviewed and no evidence of hypertension was noted.  The examiner confirmed the Veteran's report that he was under a great deal of stress during active service, which he felt may have precipitated his hypertension.  The examiner concluded that stress does not cause hypertension and without evidence of elevated blood pressure in service, it would be less likely than not that the hypertension developed within one year of discharge.  No rationale was provided for this opinion.  Thus, this opinion is inadequate.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, there was no discussion of the matter of whether the Veteran's conceded in-service exposure to herbicides as likely as not caused a later diagnosis of hypertension.  Thus, there is also non-compliance with the Board's prior remand directives.  Such noncompliance is error on the part of the originating agency. The Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268   (1998).  Accordingly, the Board must once again remand this issue for compliance.  

Finally, the Board's further review of the Veteran's claims file reveals that he was never afforded notice of the evidence necessary to establish his claim for service connection for hypertension.  He filed the claim in November 2013.  The last time a notice letter was provided to the Veteran was in June 2013.  On remand, the RO must comply with the due process requirement found in 38 C.F.R. § 3.159(b) (2015).

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran proper notice of the evidence necessary to establish his claim for service connection for hypertension.  38 C.F.R. § 3.159(b).

2.  Upon completion of the above, the obtain a VA medical opinion as to the hypertension claim.  The need for an examination of the Veteran is left to the discretion of the medical professional providing the requested opinion.

Based on examination findings (if performed) and evidence of record including treatment records, the Veteran's statements, and the hearing testimony, the examiner is requested to render opinions as to the following:  

Is it at least as likely as not (50% probability or greater) that the any currently diagnosed hypertension has been caused by, or developed during, the Veteran's service? 

The VA medical opinion provider should specifically consider the Veteran's reports of having stress while performing his duties in service and his exposure to herbicides exposure.  The examiner should take note that the question is not whether hypertension is among the diseases listed as presumptively due to herbicide exposure, but, rather, whether it is as likely as not that the Veteran's hypertension is a result of his conceded in service exposure to herbicides.
 
A fully articulated medical rationale for any opinion expressed must be set forth in the medical report.  

The VA medical opinion provider should discuss the particulars of this Veteran's medical history and relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

3.  Upon completion of the above, perform any additional development deemed necessary.

4.  Upon completion of the above, the case should again be reviewed on the basis of the additional evidence.  If the benefit sought is not granted, furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


